Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2, 5-14, and 17-25 are allowed.
Regarding claims 2 and 14 and dependents thereof, the prior art does not teach, “trap, focus, and separate one or more first compounds of the chemical sample, including facilitating a first flow of the one or more first compounds into the first portion of the first trapping system in a first direction; [[and]] transfer the one or more first compounds of the chemical sample to one of the one or more detectors for chemical analysis without allowing the one or more first compounds to traverse a second trapping system different from the first trapping system including facilitating a second flow of the one or more first compounds out of the first multi-capillary column trap of the first trapping system in a second direction opposite the first direction; and transfer one or more second compounds of the chemical sample and water vapor of the chemical sample from the first multi-capillary column trap to the second trapping system.” US 20010027722 (herein Bremer) is prior art of particular relevance because it teaches many limitations of the present invention as discussed in Office Action filed 7/12/2021. However, Bremer does not teach facilitating an opposite flow. While it is known in the art to reverse flow, as taught in US 20180065078 (herein Hayes) for venting ([0035] and US 6223584 (herein Mustachich) for directing toward chemical analysis, these reversals do not function in the same fashion as the present invention. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852